GILBERT, Circuit Judge
(after stating the facts as above).  There can be no question hut that the appellant was triable by a general court-martial under the second and twelfth Articles of War and that the court had jurisdiction of his person. While a court-martial is a court of special and limit*350ed jurisdiction, its proceedings,' when confirmed as provided by law, are not open to review in other courts, except upon an affirmative showing that the court-martial was not constituted according to law, or was without jurisdiction of the person or of the subject-matter, or exceeded its power in the judgment rendered. Grafton v. United States, 206 U. S. 333, 27 S. Ct. 749, 51 L. Ed. 1084, 11 Ann. Cas. 640; Carter v. McClaughry, 183 U. S. 365, 22 S. Ct. 181, 46 L. Ed. 236; Carter v. Roberts, 177 U. S. 496, 20 S. Ct. 713, 44 L. Ed. 861; Dynes v. Hoover, 20 How. 65, 15 L. Ed. 838. And civil courts are not courts of error to review the proceedings and sentences of legally organized courts-martial, which have jurisdiction of the person of the accused and of the offense charged, and have complied with the statutory requirements governing their proceedings. Mullan v. United States, 212 U. S. 516, 29 S. Ct. 330, 53 L. Ed. 632; Ex parte Mason, 105 U. S. 696, 26 L. Ed. 1213. The record in the instant case fails to disclose want of jurisdiction of person or subject-matter, or lack of authority in the court-martial to render its judgment.
The appellant asserts that the statute of Hawaii concerning the licensing of secret societies had no application to the Schofield Barracks, and cites In re Ladd (C. C.) 74 F. 31, a ease which holds that the authority of a state does not extend to the punishment of an offense against its liquor laws committed upon land ceded by the state to the United .States for a military reservation. The decision is not in point. There has been no legislative cession of local authority over the land occupied for the Schofield Barracks. It was land of a territory, and was subject to the control of the.United States, and it was set aside for military purposes by executive order in 1899.
Again, any offense against the laws of a territory is, under section 289 of the federal Penal Code (Comp. St. § 10,462), made punishable under federal authority. That section declares that the criminal law of a state or territory shall be the law of the United States in force in any place then existing, or thereafter reserved or acquired for the exclusive use of the United States and under the exclusive jurisdiction thereof. And even if it were true that the court-martial had no jurisdiction over the offense denounced by the Hawaiian statute, the sentence rendered against the appellant by the court-martial would not be affected by that fact. The sentence was permissible under Article of War 96. Only a single sentence can be imposed by' a court-martial. 18 R. C. L. 1072. And its judgment cannot be disturbed on the ground that the disapproval of one of the specifications yitiates the sentence. Carter v. McClaughry, supra.
Nor do we find error in the proceedings in the court below on the hearing of the application for the writ. It is not ground for reversal in such a ease that 17 days after the return was filed, and after the cause had been argued and submitted to the court, leave was denied the petitioner to traverse the re-.tum. The denial was within the discretionary power of the court. Section 760, Rev. St. (Comp. St. § 1288), it is true, permits a petitioner to traverse the return and allege any fact that “may be material in the ease”; but, in the absence of any showing as to the nature of the traverse here sought to have been made, it must be presumed that its allegations were immaterial to the case.
It is assigned as error that the court dismissed the petition without giving the petitioner leave to amend, if he so desired.' No request was made for leave to amend, and no rule of practice or statute requires that such leave be given of the court’s own motion. It is contended that it was error to overrule the petitioner’s demurrer to the return, but no demurrer is found in the record. Nor is there merit in the assignment that the court erred in refusing to allow the petitioner leave to. plead further, there being nothing in the record to show that the petitioner asked for or was denied leave to plead further.
The judgment is affirmed.